—Appeal from an order of Supreme Court, Erie. County (Mahoney, J.), entered July 20, 2000, which, inter alia, granted plaintiffs motion seeking partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying plaintiffs motion and as modified the order is affirmed without costs.
Memorandum: Supreme Court erred in granting plaintiffs motion seeking partial summary judgment. The failure of plaintiff to support its motion with a copy of the pleadings requires denial of the motion, regardless of the merits of the motion (see CPLR 3212 [b]; Nationwide Mut. Ins. Co. v Piper, 286 AD2d 903). Consequently, we modify the order by denying plaintiffs motion. Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.